Motion Granted, Appeal Dismissed and Memorandum Opinion filed May 30,
2019.




                                      In The

                      Fourteenth Court of Appeals

                                NO. 14-18-00500-CR

                   JAVANTE CHAUNCEY HASTE, Appellant
                                        V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 351st District Court
                             Harris County, Texas
                         Trial Court Cause No. 1478749

                             MEMORANDUM OPINION

       Appellant was convicted on his plea of guilty to aggravated robbery. His
appointed counsel filed a brief in which he concludes the appeal is frivolous and
without merit. Anders v. California, 386 U.S. 738 (1967). We have not handed down
an opinion in this case.

       On April 26, 2019, appellant filed a pro se, handwritten motion. The motion
states in relevant part:
      I am currently on appeal but my lawyer filed for a Anders brief. So I
      am requesting that my appeal be closed and my sentence be made final
      so I can proceed with my writ of habeas corpus. Thank you very much.
We have construed appellant’s motion as one for voluntary dismissal. See Tex. R.
App. P. 42.2.

      A motion for voluntary dismissal is required to be signed by both the appellant
and his attorney. Tex. R. App. P. 42.2(a). “[T]he purpose of the requirement in rule
42.2(a) that a motion to withdraw appeal be signed by both appellant and counsel
may have been to protect appellants from having their appeals dismissed by counsel
without their consent and to insure that counsel had notice of the dismissal in order
to allow him to counsel his client concerning the decision.” Conners v. State, 966
S.W.2d 108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).

      Appellant’s motion bears what purports to be his signature but does not bear
the signature of his lawyer. For that reason, on April 30, 2019, we notified
appellant’s counsel of our intent to dismiss this appeal on appellant’s motion unless
counsel demonstrated, within 10 days, meritorious grounds for retaining the appeal.
No response has been filed.

      Accordingly, on our own motion and for good cause, we suspend the operation
of rule 42.2(a)’s requirement that appellant’s counsel sign the motion to dismiss. See
Tex. R. App. P. 2 (“On a party's motion or on its own initiative an appellate court
may—to expedite a decision or for other good cause—suspend a rule’s operation in
a particular case and order a different procedure . . . .”).

      We GRANT appellant’s motion and DISMISS the appeal.

                                    PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                            2